UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4037
ROYCE EUGENE SNOW,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-199)

                      Submitted: June 29, 2001

                       Decided: July 20, 2001

     Before WILLIAMS and GREGORY, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina for
Appellant. Benjamin H. White, Jr., United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                       UNITED STATES v. SNOW
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Royce Eugene Snow appeals the district court’s denial of his
motion to suppress statements made to the police after his arrest for
armed bank robbery. Snow entered a conditional guilty plea to armed
bank robbery, in violation of 18 U.S.C.A. § 2113(d) (West 2000), and
brandishing a firearm during a crime of violence, in violation of 18
U.S.C.A. § 924(c)(1)(A)(ii) (West 2000), reserving the right to appeal
the adverse ruling by the district court on his motion to suppress state-
ments he made to the police. Finding no error, we affirm.

   We review de novo whether a confession was voluntary, "accepting
‘the district court’s findings of fact on the circumstances surrounding
the confession . . . unless [those findings are] clearly erroneous.’"
United States v. Braxton, 112 F.3d 777, 781 (4th Cir. 1997) (quoting
United States v. Pelton, 835 F.2d 1067, 1072 (4th Cir. 1987)). In mak-
ing our ultimate determination of voluntariness, we look to the totality
of the circumstances surrounding the confession. The critical issue is
"whether [the] defendant’s will has been overborne or his capacity for
self-determination critically impaired." Braxton, 112 F.3d at 781.

   Our review of the record reveals that the district court’s factual
findings were supported fully by testimony at the suppression hearing
and were not clearly erroneous. We stated in Braxton, 112 F.3d at
783, that the "proper inquiry is whether the confession was ‘extracted’
by the threats or implied promises" of the police officers during an
interrogation. Here, the officers did not use coercive tactics to "ex-
tract" Snow’s confession. Rather, Snow immediately told the officers
"I’m your man" and indicated a willingness to give a statement. (J.A.
at 77.) Snow executed two written waivers of his Miranda* rights,
indicating that he understood the implications of the waiver and

    *Miranda v. Arizona, 384 U.S. 436, 478 (1966).
                        UNITED STATES v. SNOW                          3
desired to make a statement. Snow then raised the issue of coopera-
tion, inquiring about any possible benefits he would receive if he
cooperated with the officers. The officers’ responses to these ques-
tions did not rise to the level of coercive police tactics and, based
upon the testimony of the officers and Snow, there is no evidence that
Snow’s will was overborne during the interrogation.

   As to Snow’s mental state, we stated in Boggs v. Bair, 892 F.2d
1193, 1198 (4th Cir. 1989), that "the mere fact that one has consumed
alcoholic beverages does not mean that he is so intoxicated as to make
his confession involuntary." Rather, the question is the same as the
coercion inquiry — whether the confession was a product of rational
intellect and free will. As the district court properly found, Snow
made detailed statements to the officers concerning the bank robbery,
and he had the presence of mind to request an attorney, to make a call
to his mother, and execute two separate waivers of his rights. After
Agent Celestini wrote out Snow’s statement, Snow read it and signed
the bottom of each page, indicating that he was in agreement with the
statement.

   Snow’s own testimony at the suppression hearing further belies the
notion that his confession was involuntary due to intoxication or
police coercion. First, Snow testified that he understood the questions
the officers asked him, that he asked the officers to repeat those ques-
tions he did not understand, and that he did all the talking, rather than
the police asking specific questions about the robbery. Most impor-
tantly, while Snow testified regarding the quantity of alcohol he con-
sumed prior to being arrested, he never stated that it so affected his
mental state that he did not understand what he was doing when he
waived his rights and spoke to the police. Therefore, we conclude that
Snow’s statement to the police was voluntary, as is required under the
Fifth Amendment. Accordingly, the order of the district court denying
Snow’s motion to suppress is affirmed. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the Court and argument would not aid the deci-
sional process.

                                                            AFFIRMED